ACCEPTED
                                                                               01-14-00537-CV
                                                                    FIRST COURT OF APPEALS
                                                                            HOUSTON, TEXAS
                                                                           5/8/2015 2:07:05 PM
                                                                         CHRISTOPHER PRINE
                                                                                        CLERK

                                     NO. 01-14-00537-CV

                                IN THE 1st COURT OF APPEALS
                                                          FILED IN
                                                   1st COURT OF APPEALS
                                                       HOUSTON, TEXAS
                          HOUSTON, TEXAS           5/8/2015 2:07:05 PM
__________________________________________________________________
                                                   CHRISTOPHER A. PRINE
                                                           Clerk

                                      FRANCIE WILLIS
                                         Appellant

                                            vs.

                                        BPMT, LLC
                                         Appellee


         On appeal from the 164TH Judicial District, Harris County, Texas
                          Trial Court Cause No. 64983


   ATTORNEY FOR APPELLEE PRESENTING ORAL ARGUMENT
_________________________________________________________________

                                     TANYA N. GARRISON
                                     State Bar No. 24027180
                                     JONATHAN D. SAIKIN
                                     State Bar No. 24041847
                                     WEYCER, KAPLAN, PULASKI & ZUBER, PC
                                     11 Greenway Plaza, Suite 1400
                                     Houston, Texas 77046-1104
                                     Telephone: (713) 961-9045
                                     Facsimile: (713) 961-5341

                                  ATTORNEYS FOR APPELLEE
                    ___________________________________________




{BPM000/00001/1021415.DOC;1/TNG }
TO THE HONORABLE FOURTEENTH COURT OF APPEALS:

        Tanya N. Garrison, Attorney for Appellee, BPMT, LLC will

present the oral argument on Appellee’s behalf.

                                    Respectfully Submitted:

                                    WEYCER, KAPLAN, PULASKI & ZUBER, P.C.



                                    By:____/s/ Tanya N. Garrison_______________
                                         TANYA N. GARRISON
                                         State Bar No. 24027180
                                         11 Greenway Plaza, Suite 1400
                                         Houston, Texas 77046-1104
                                         Telephone: (713) 961-9045
                                         Facsimile: (713) 961-5341

                                    ATTORNEYS FOR APPELLEE




{BPM000/00001/1021415.DOC;1/TNG }
                            CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing
 pleading has been forwarded on May 8, 2015 by fax and/or
 certified mail-return receipt requested, to the following counsel of
 record for Appellants:

                       Jane Langdell Robinson
                            Amir H. Alavi
                             Reed Smith
         Ahmad, Zavitsanos & Anaipakos, Alavi & Mensing, P.C.
                  1221 McKinney Street, Suite 3460
                        Houston, Texas 77010
                        [Fax: (713) 655-0062]



                                          /s/ Tanya N. Garrison
                                          Tanya N. Garrison




{BPM000/00001/1021415.DOC;1/TNG }     3